17 So.3d 860 (2009)
BIG E INVESTMENTS, INC., Appellant,
v.
The ESTATE OF Clyde MURRAY, Appellee.
No. 3D07-3178.
District Court of Appeal of Florida, Third District.
September 2, 2009.
Howard L. Kuker, Miami, for appellant.
Esther T. Blynn, for appellee.
Before WELLS, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
The order on appeal is affirmed. However, the trial court is encouraged to bring these proceedings to a timely close by scheduling the tax deed sale for a date certain, giving the appellee a final opportunity to obtain the necessary financing.
Affirmed.